Citation Nr: 0902989	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-33 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
shortening, 3/4 inch right leg, with back pain (claimed as 
back pain), and if so, whether service connection is 
warranted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 





INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959 and from November 1961 to August 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the veteran's petition to reopen 
his claim for service connection for shortening, 3/4 inch 
right leg, with back pain (claimed as back pain).  In April 
2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The issue of entitlement to service connection for 
shortening, 3/4 inch right leg, with back pain, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for shortening, 3/4 inch right leg, with back pain was denied 
by an October 1962 rating decision.  He did not appeal.

2.  The evidence received since the October 1962 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1962 rating decision that denied entitlement 
to service connection for shortening, 3/4 inch right leg, 
with back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  Evidence received since the October 1962 rating decision 
is new and material; the claim of entitlement to service 
connection for shortening, 3/4 inch right leg, with back 
pain, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim for 
service connection for shortening, 3/4 inch right leg, with 
back pain, and remands it for further development.  Thus, a 
discussion of VA's duties to notify and assist is not 
necessary.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection cannot be granted for a congenital defect 
that merely manifests for the first time during service 
because a congenital defect is not considered a disease or 
injury for purposes of service connection.  38 C.F.R. 
§ 3.303(c) (congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation); see also 38 C.F.R. § 4.9 (mere congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes).  But a congenital defect can be subject to 
superimposed disease or injury. VAOPGCPREC 82-90 (July 18, 
1990).  If such superimposed disease or injury does occur, 
service connection may be warranted for the resulting 
disability. VAOPGCPREC 82-90.  

In October 1962, the RO denied the veteran's claim for 
service connection for shortening, 3/4 inch right leg, with 
back pain, on the grounds that this congenital condition was 
a constitutional or developmental abnormality, and as such, 
was not a disability under the law.  The veteran was notified 
of this decision and of his appellate rights by a letter 
dated October 10, 1962.  He did not appeal.  Therefore, the 
October 1962 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

At the time of the October 1962 decision, the evidence of 
record included the veteran's service medical records; a 
certificate of attending physician from Harry Hecker, M.D. 
dated in September 1962 regarding treatment from January 1955 
to May 1955; and a September 1962 request for additional 
service medical records.    

The certificate from Dr. Hecker indicates that the veteran 
was seen on seven occasions between January 1955 and May 1955 
for back pain; five times after injuring his back while 
picking up a case of soap in January 1955 and two times after 
a car accident in April 1955.     

Service treatment records indicate that the veteran had 
scoliosis of the left dorsal spine upon his entrance 
examination in December 1956.  A January 1957 notation on the 
December 1956 examination indicates that the veteran was 
found to have no physical defects and was fit for military 
service.  On his November 1958 separation examination, the 
veteran's spine was noted to be normal.  On his June 1962 
separation examination, the examiner noted that the veteran 
needed an orthopedic evaluation for his right leg, and in 
June 1962, he was seen in the orthopedic clinic for 
congenital shortening of the right lower extremity.  The 
doctor noted a U-1, L-1 profile and cleared the veteran for 
separation.  Finally, on his June 1962 report of medical 
history, the veteran indicated that he had been seen at the 
Womack Army Hospital for back trouble in November 1961.  

The September 1962 request for information indicates that 
efforts were taken to obtain additional service medical 
records; however, a response later that month reveals that no 
additional medical records were found.  

The veteran filed a claim to reopen in May 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2007).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2007).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the September 2002 rating decision 
includes VA treatment records dated from November 2004 to May 
2006 and an April 2008 hearing transcript.  Significantly, 
during his March 2008 hearing and in his statements, the 
veteran has consistently reported that his pre-existing back 
condition was aggravated during his second period of service, 
when he was required to carry a 25 pound roll of wire many 
miles through the woods.  He has also consistently reported 
that his back pain has continued since this in-service 
incident.  Finally, he has reported that he sought in-service 
treatment for his back pain at the Womack Army Hospital at 
Fort Bragg, as well as post-service treatment from the VA 
Medical Center in Providence, Rhode Island, in 1965, two 
years after separation from service.  As discussed above, the 
credibility of the evidence is to be presumed for the 
purposes of reopening a claim.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 
1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran's claim was previously denied because his 
shortening, 3/4 inch right leg, with back pain, was 
determined to be a congenital condition (i.e., a 
constitutional or developmental abnormality), and as such, 
was not a disability under the law.  The evidence submitted 
since October 1962 shows that the veteran may have a back 
condition that was superimposed during service.  This 
evidence is new in that it had not previously been submitted.  
It is also material insofar as it relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim; namely, the evidence shows that the veteran may have a 
current low back disability and that such disability has been 
recurrent since service.  The additional evidence being both 
new and material, the claim for service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).  


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for shortening, 3/4 inch right leg, 
with back pain, has been presented; to this extent, the 
appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

While the veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for 
shortening, 3/4 inch right leg, with back pain, further 
evidentiary development is necessary before the merits of the 
claim may be addressed.

As noted above, the veteran contends that his current back 
problems are related to an injury in service between November 
1961 to August 1962, when he carried a 25 pound roll of wire 
many miles through the woods and threw out his back.  

The evidence of record indicates that the veteran was noted 
to have scoliosis upon entrance to his first period of 
service in January 1957, and reported on his separation 
examination in June 1962 that he had been seen at the Womack 
Army Hospital for back trouble in November 1961.  The veteran 
has since consistently reported receiving in-service 
treatment for his back pain at the Womack Army Hospital at 
Fort Bragg.  Although a request for additional service 
medical records was made in September 1962 to confirm the 
veteran's reports of treatment, further efforts should be 
undertaken to ensure that all such records have been 
obtained.  

The veteran has also reported receiving post-service 
treatment from the VA Medical Center in Providence, Rhode 
Island, in 1965; Kent County Hospital in Warwick, Rhode 
Island, in October 1971; and Dr. Edwin J. Madden in Warwick, 
Rhode Island, in 1975.  To date, the only VA treatment 
records associated with the claims file are dated from 
November 2004, and no private treatment records are of 
record.  Efforts to obtain the 1965 VA treatment records, as 
well as the records from Kent County Hospital and Dr. Madden 
should be undertaken on remand.  Any recent VA treatment 
records should also be obtained.  

Additionally, to date, the veteran has not been provided with 
a VA medical examination.  See 38 U.S.C.A. § 5103A (d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such 
is warranted in this case, as set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the veteran's 
complete service treatment records, 
including all clinical records.  The Board 
is particularly interested in records from 
the Womack Army Hospital at Fort Bragg 
dated from 1961 to 1962.  

2.  Make arrangements to obtain records 
concerning treatment of the veteran's back 
from (a) Kent County Hospital in Warwick, 
Rhode Island, where he was treated in 
October 1971; and (b) Dr. Edwin J. Madden 
in Warwick, Rhode Island, who treated him 
in 1975.  

3.  Make arrangements to obtain a complete 
copy of the veteran's treatment records 
for back pain from the Providence, Rhode 
Island, VA treatment facility dated in 
1965. 

4.  Make arrangements to obtain copies of 
the veteran's treatment records for back 
pain from the Togus, Maine, and/or Florida 
VA treatment facilities dated since May 
2006. 

5.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests, 
including x-rays if indicated, should be 
conducted.

The examination report must address the 
following matters:  

(a) Identify each diagnosed condition of 
the veteran's back, i.e., scoliosis, 
degenerative disc disease, lumbar strain, 
etc.  

(b) For each diagnosis, please state 
whether it is a congenital or development 
defect of the spine.  

(c)  If it is determined that that veteran 
has a congenital or development defect of 
the spine, please render an opinion as to 
the likelihood (likely, not likely, at 
least as likely as not) that the veteran's 
complaints in service of back pain 
represented a superimposed disease or 
injury on a defect of the spine resulting 
in a chronic lumbar strain or any other 
chronic back disability which is still 
present today. 

(d)  Please render an opinion as to the 
likelihood (likely, not likely, at least 
as likely as not) that the veteran's 
complaints in service of back pain 
represented a superimposed disease or 
injury on a his congenital 3/4 inch 
shortening of the right leg, resulting in 
a chronic lumbar strain or any other 
chronic back disability which is still 
present today. 

(e)  For each diagnosed back condition 
that is not a congenital defect, please 
render an opinion as to the likelihood 
(likely, not likely, at least as likely as 
not) that the diagnosed condition had its 
onset during active service or is related 
to any in-service disease or injury?     

A clear rationale for all opinions should 
be provided, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance. 

6.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


